JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (Commerce) Final Results of Redetermination Pursuant to Court Remand, EJ. DuPont de Nemours & Company v. United States, Slip Op. 98-35, March 26, 1998, Court No. 95-09-01216 (“Remand Results”), filed June 26,1998, and upon finding that Commerce complied with the Court’s remand, hereby
Orders that the Remand Results are affirmed in their entirety; and further
Orders that, no comments to the Remand Results having been received and all other issues having been decided, this case is dismissed.